DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-11, 13-18, 20, and 21, as recited in a response to the October 29, 2021 Final Office Action filed on December 23, 2021 (the “December 23, 2021 After Final Response”) and entered by the Request for Continued Examination in accordance with 37 CFR 1.114 filed on January 31, 2022 (the “January 31, 2022”), were subject to a non-final office action filed on March 31, 2022 (the “March 31, 2022 Non-Final Office Action”).  On June 30, 2022, Applicant submitted further amendments to claims 1, 8, and 15 (the “June 30, 2022 Amendment”).  Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21 were not amended in the June 30, 2022 Amendment.  As such, claims 1-4, 6-11, 13-18, 20, and 21, as recited in the June 30, 2022 Amendment, are currently pending, and subject to the final office action below.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on May 3, 2022 is in compliance with the provisions of 37 CFR 1.97(c)(2), and has been considered by the examiner.  The information disclosure statement (IDS) submitted on June 30, 2022 is in compliance with the provisions of 37 CFR 1.97(c)(1), and has been considered by the examiner.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(a)
	Applicant’s arguments, see Applicant's Remarks, p. 11, Rejections Under 35 U.S.C. § 112 Section, filed June 30, 2022, with respect to the rejections of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement have been fully considered and are persuasive.  Applicant cited paragraphs [0206] and [0207] in the published application (Owen Pub. No. US 2019/0066823) (paragraphs [00188] and [00189] in Applicant’s specification as originally filed on August 8, 2018) as providing 112(a) written description support for the limitations directed to:
- “downloading and activating a first functionality module of the plurality of functionality modules based upon, at least in part, determining in at least the portion of the encounter transcript that one of the medication and the medical procedure is mentioned during the portion of the patient encounter” (as described in claims 1, 8, and 15); and
- “wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned” (as described in claims 1, 8, and 15).
Examiner agrees that paragraphs [0206] and [0207] in the published application (Owen Pub. No. US 2019/0066823) (paragraphs [00188] and [00189] in Applicant’s specification as originally filed on August 8, 2018) imply that the medical coverage datasource interaction functionality may be added to the system.  For example, paragraph [0207] in the published application (paragraph [00189] in Applicant’s specification as originally filed), discloses that the “automated clinical documentation process 10 may be configured to add one or more additional functionalities to the compartmentalized virtual assistant on an as-needed basis.” See Applicant’s specification as originally filed on August 8, 2018, at paragraph [00189].  Examiner is interpreting the “as-needed basis” that is mentioned in paragraph [00189] as including the instances when the system determinates that a particular medication or medical procedure was mentioned during a patient encounter.  Therefore, Applicant’s specification is deemed to provide sufficient support for the aforementioned limitations in claims 1, 8, and 15.  As such, the rejections of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 12-13, Rejections Under 35 U.S.C. § 103 Section, filed June 30, 2022, with respect to the rejections of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-4, 6-11, 13-18, 20, and 21 are maintained in this office action.
Applicant generally asserts that the claims recite a practical application, because the claims are directed to “an improvement over prior art automated clinical document systems by downloading/activating functionalities on an as-needed basis, which results in the system more efficiently utilizing the system resources.” See Applicant’s Arguments, at p. 12.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be indicative of integration into a practical application.  In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.
First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem with sufficient detail necessary to be apparent to a person of ordinary skill in the art.  Applicant’s specification does not describe a technical problem and merely states that the functionalities are downloaded on an as-needed basis in order to ensure that the modular ACD system will not be “unduly loaded.” See Applicant’s specification as originally filed on August 8, 2018, at paragraph [00189].  This statement is made in conclusory and does not identify a technical problem to the functioning clinical documentation systems.  As such, the claims are not deemed to recite an improvement to the functioning of a computer or to any other technology or technical field in order to integrate the abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Please see the amended rejection to claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. § 101 below for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
Applicant’s arguments, see Applicant’s Remarks, pp. 13-15, Rejections Under 35 U.S.C. § 103 Section, filed on June 30, 2022, with respect to rejections of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Applicant argues that the combination of references cited in the March 31, 2022 Non-Final Office Action on their own or in combination do not teach the limitation directed to “downloading and activating a first functionality module…based upon, at least in part, the compartmentalized virtual assistant determining in…the encounter transcript that one of the medication and the medical procedure is mentioned during…the patient encounter”. See Applicant’s Remarks, at pp. 13-14.  Examiner respectfully disagrees with this assertion.
The Nuance reference cited in the March 31, 2022 Non-Final Office Action (the Nuance YouTube video) shows that an encounter transcript was generated during a patient encounter.  In the video, the medication Lisinopril and the medical procedure repeat potassium was mentioned by the medical professional while verbally interacting with the virtual assistant, and the information was recorded by the virtual assistant (i.e., determining that a medication and medical procedure were mentioned by the patient or the medical professional while verbally interacting with the virtual assistant during the patient).  The Nuance reference shows that the system is able to provide the functionality of recording information when it identifies a medication was mentioned during a patient encounter.
Next, the Carter reference cited in the March 31, 2022 Non-Final Office Action (Carter et al. (Pub. No. US 2013/0325488) teaches that system may download a separate health insurance application when a user inputs a request for a prescription, where the request may include a prescription recommendation (i.e., downloading a health insurance application when the system determines that a medication has been mentioned).  See Carter, paragraphs [0061] and [0063].  Thus, Carter teaches that its system may download a health insurance application when the system determines that a medication has been mentioned.  When viewing the combination of references cited in the March 31, 2022 Non-Final Office Action, the Nuance reference teaches that its system is able to provide the functionality of recording information when it identifies a medication was mentioned during a patient encounter; and the Carter reference teaches that its system is able to provide the additional functionality of downloading a health insurance application when the system determines that a medication has been mentioned.  Therefore, the combination of references cited in the March 31, 2022 Non-Final Office Action teach the limitations described in Applicant’s claimed invention.
Examiner suggest that Applicant amend the claims further, if possible.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the term “unduly loaded” in line 28 of claim 1 (and similarly, line 29 of claim 8 and line 28 of claim 15).  The term “unduly loaded” is a relative term which renders the claim indefinite.  The term “unduly” implies that there are some level, amount, or cutoff of resources (e.g., running software applications) that is deemed to be excessive or unwarranted, and thus conversely, there is also some level or amount when the resources are deemed to be appropriate or required (or at least fail to be considered unduly).  The term “unduly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b). The specification is silent as to what the standard is for measuring the degree of what level or amount of resources is considered "unduly".
This rejection under § 112(b) for including limitations which raise indefinite, relative terminology issues also applies to claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21, due to their individual chains of dependency on claims 1, 8, and 15.  As such, claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21 are also rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 15-18, 20, and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer program product residing on a non-transitory computer readable medium.”
Applying the broadest reasonable interpretation to claim 8, a “computer program product residing on a non-transitory computer readable medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer program product to non-transitory computer program products.  For example, Applicant discloses that the computer program product medium may be: (1) an entirely hardware embodiment; (2) an entirely software embodiment; and (3) an embodiment combining software and hardware (see Applicant’s specification as filed on August 8, 2018, paragraph [00255]).  An entirely software embodiment includes transient storage, such as data signals.  Data signals (i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).  Therefore, the Applicant’s disclosure does not require the disclosed computer program product to be nonvolatile and implies that it may include volatile (i.e., transient) computer program products as well.  As such, claims 8-11, 13, and 14 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 8-11, 13, and 14 to limit the computer program product to “a non-transitory computer program product residing on a non-transitory computer readable medium.”  For examination purposes, the computer program product described in claims 8-11, 13, and 14 will be interpreted and read as “a non-transitory computer program product residing on a non-transitory computer readable medium.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-4, 6, and 7 are directed to a computer-implemented method for functionality module communication, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 15-18, 20, and 21 are directed to a computing system, including a processor and memory, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 8-11, 13, and 14 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 8-11, 13, and 14 will be interpreted and read as “a non-transitory computer program product residing on a non-transitory computer readable medium.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 15 and claims 1 and 8 include limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer program product residing on a non-transitory computer readable medium.  Specifically, independent claim 15 recites (and claims 1 and 8 substantially recite the following limitations):
A computing system including a processor and memory configured to perform operations comprising:

obtaining encounter information via a compartmentalized virtual assistant during a patient encounter, wherein the compartmentalized virtual assistant includes a plurality of functionality modules, wherein the encounter information includes audio encounter information, and wherein the compartmentalized virtual assistant verbally interacts with at least one of a patient and a medical professional as the encounter participant during a portion of the patient encounter;

processing the audio encounter information to generate an encounter transcript derived from the audio encounter information;
 
determining, by the compartmentalized virtual assistant, in at least a portion of the encounter transcript that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter;

downloading and activating a first functionality module of the plurality of functionality modules based upon, at least in part, determining in at least the portion of the encounter transcript that one of the medication and the medical procedure is mentioned during the portion of the patient encounter, wherein at least one of the plurality of functionality modules added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient, wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded;

processing at least the portion of the encounter transcript derived from the audio encounter information via the first functionality module of the plurality of functionality modules to generate a first result by comparing one of the medication and the medical procedure identified from at least the portion of the encounter transcript derived from the audio encounter information with the medical coverage datasource, wherein the first result includes a list of medications and procedures covered by the medical insurance plan of the patient;

downloading and activating a second functionality module of the plurality of functionality modules based upon, at least in part, the first result, wherein the second functionality module added and activated to the compartmentalized virtual assistant during the patient encounter includes an adverse medication datasource interaction functionality to determine whether the medication mentioned is adverse to another medication used by the patient;

providing the first result to a second functionality module of the plurality of functionality modules; and
 
processing the first result via the second functionality module to generate a second result by comparing the first result to an adverse medication datasource to determine whether the medication in the first result set is adverse to another medication used by the patient.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting and processing medical encounter data; generating an encounter transcript that incorporates the medical encounter information; determining if a medication or a medical procedure is covered by a patient’s medical coverage plan; and determining if there are potential adverse medication reactions based on the data collected during the medical encounter), but for the recitation the generic computer components and functions (i.e., the limitations which are not underlined) also recited in claims 1, 8, and 15.  That is, other than reciting some generic computer components and functions, the context of claims 1, 8, and 15 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting and processing medical encounter data; generating an encounter transcript that incorporates the medical encounter information; determining if a medication or a medical procedure is covered by a patient’s medical coverage plan; and determining if there are potential adverse medication reactions based on the data collected during the medical encounter).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting medical encounter information and generating a transcript from the encounter information (i.e., organizing); determining if a medication or a medical procedure is covered by a patient’s medical coverage plan by comparing the medication or medical procedure to a list of covered medications and medical procedures (i.e., following rules or instructions); and determining if there are any potential adverse medication reactions by comparing the medication and any other medications that the patient is taking to information in an adverse medication database (i.e., also following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.
Examiner notes that the many of the aforementioned claim limitations described in claims 1, 8, and 15 may also be classified as analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., the Mental Processes Category of abstract ideas, which covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., observations, evaluations, judgments, or opinions)), because the “generating” and “determining” steps merely recite limitations which encompass a person mentally and/or manually: (1) generating an encounter transcript from the encounter information (i.e., a person making an observation, evaluation, or judgment); (2) determining if a medication or a medical procedure is covered by a patient’s medical coverage plan by comparing the medication or medical procedure to a list of covered medications and medical procedures (i.e., a person making an observation, evaluation, judgment, or opinion); and (3) determining if there are any potential adverse medication reactions by comparing the medication and any other medications that the patient is taking to information in an adverse medication database (i.e., a person making an observation, evaluation, judgment, or opinion).  These types of observations, evaluations, judgments, and opinions may be performed mentally and with manually with the aid of a pencil and paper.  Accordingly, claims 1, 8, and 15 recite an abstract idea which is falls within the Certain Methods of Organizing Human Activity and Mental Processes categories.
Furthermore, Examiner notes that dependent claims 16-18, 20, and 21 (similarly for dependent claims 2-4, 6, 7, 9-11, 13, and 14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 3, 4, 10, 11, 17, and 18 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 6, 7, 9, 13, 14, 16, 20, and 21 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2, 9, and 16 merely recite where the encounter information was obtained from (i.e., from a medical professional, patient, or a third party).  Next, claims 6, 13, and 20 merely recites steps for processing the encounter transcripts to generate a medical record, which the Examiner submits are part of an abstract method of organizing human activity (i.e., managing interactions between a patient and medical professional) and a mental process (i.e., may be performed mentally or manually using a pen and paper).  Lastly, claims 7, 14, and 21 merely recites that how the encounter information was obtained (i.e., obtained audibly).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

obtaining encounter information via a compartmentalized virtual assistant during a patient encounter (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), wherein the compartmentalized virtual assistant (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) includes a plurality of functionality modules, wherein the encounter information includes audio encounter information, and wherein the compartmentalized virtual assistant (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) verbally interacts with at least one of a patient and a medical professional as the encounter participant during a portion of the patient encounter;

processing the audio encounter information to generate an encounter transcript derived from the audio encounter information;
 
determining, by the compartmentalized virtual assistant (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), in at least a portion of the encounter transcript that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter;

downloading and activating a first functionality module of the plurality of functionality modules (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) based upon, at least in part, determining in at least the portion of the encounter transcript that one of the medication and the medical procedure is mentioned during the portion of the patient encounter, wherein at least one of the plurality of functionality modules added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient, wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

processing at least the portion of the encounter transcript derived from the audio encounter information via the first functionality module of the plurality of functionality modules to generate a first result by comparing one of the medication and the medical procedure identified from at least the portion of the encounter transcript derived from the audio encounter information with the medical coverage datasource, wherein the first result includes a list of medications and procedures covered by the medical insurance plan of the patient;

downloading and activating a second functionality module of the plurality of functionality modules (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) based upon, at least in part, the first result, wherein the second functionality module added and activated to the compartmentalized virtual assistant during the patient encounter includes an adverse medication datasource interaction functionality to determine whether the medication mentioned is adverse to another medication used by the patient;

providing the first result to a second functionality module of the plurality of functionality modules; and
 
processing the first result via the second functionality module to generate a second result by comparing the first result to an adverse medication datasource to determine whether the medication in the first result set is adverse to another medication used by the patient.

However, the recitation of these generic computer components and functions in claims 1, 8, and 15 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: collecting and processing medical encounter data; generating an encounter transcript that incorporates the medical encounter information; determining if a medication or a medical procedure is covered by a patient’s medical coverage plan; and determining if there are potential adverse medication reactions based on the data collected during the medical encounter), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of collecting medical encounter information and generating a medical transcript from the encounter information (i.e., the Examiner submits that the additional elements directed to the computer system that includes a processor and memory, computer program product residing on the non-transitory computer readable medium with the plurality of instructions stored thereon, and compartmentalized virtual assistant merely use generic computer components to perform the abstract existing processes of: collecting medical encounter information and generating a medical transcript from the encounter information; determine the medications and medical procedures that are covered by the patients insurance plan; and determine if there are any adverse medication reactions); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the computer program product residing on the non-transitory computer readable medium with the plurality of instructions stored thereon and the compartmentalized virtual assistant) to perform the aforementioned abstract concept of collecting medical encounter information and generating a medical transcript from the encounter information.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial step directed to “obtaining encounter information via a compartmentalized virtual assistant during a patient encounter”, described in claims 1, 8, and 15, is a necessary data gathering/outputting step in order to practice the invention (i.e., obtaining the encounter information is necessary in order to: (1) generate the encounter transcript; (2) determine the medications and medical procedures that are covered by the patient’s insurance plan; and (3) determine if there are any adverse medication reactions).
			- Example of Insignificant Application:
				- Printing or downloading generated menus, e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the steps directed to “downloading and activating” the functionality modules, described in claims 1, 8, and 15, represent insignificant application, because they are merely directed to downloading software applications that are used to implement the abstract idea recited in the claims.
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 6, 7, 9, 13, 14, 16, 20, and 21 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 3, 4, 10, 11, 17, and 18 recite the following additional elements (in bold font below):
	wherein obtaining encounter information includes one or more of: machine vision encounter information obtained via one or more machine vision systems (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and audio encounter information obtained via one or more audio sensors (as described in claims 3, 10, and 17) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

wherein the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

As such, the additional elements in dependent claims 3, 4, 10, 11, 17, and 18 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1, 3, 4, 8, 10, 11, 15, 17, and 18, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-4, 6-11, 13-18, 20, and 21 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-4, 6-11, 13-18, 20, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 3, 4, 8, 10, 11, 15, 17, and 18, as recited, the computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; compartmentalized virtual assistant; one or more machine vision systems; one or more audio sensors; and the steps of: “obtaining encounter information via a compartmentalized virtual assistant during a patient encounter”; “downloading and activating a first functionality module of the plurality of functionality modules”; “wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded”; “downloading and activating a second functionality module of the plurality of functionality modules” and “wherein the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system”,  are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; compartmentalized virtual assistant; one or more machine vision systems; one or more audio sensors; RGB imaging system; infrared imaging system; ultraviolet imaging system; laser imaging system; X-ray imaging system; SONAR imaging system; RADAR imaging system; and thermal imaging system - Applicant generally describes these devices as being embodied by generic computer devices.
- For example, Applicant discloses that the system may include: a personal computer, a server computer, a series of server computers, a mini computer, a mainframe computer, one or more Network Attached Storage (NAS) systems, one or more Storage Area Network (SAN) systems, one or more Platform as a Service (PaaS) systems, one or more Infrastructure as a Service (IaaS) systems, one or more Software as a Service (SaaS) systems, a cloud-based computational system, and a cloud-based storage platform (see Applicant’s specification as filed on August 8, 2018, paragraph [0040]); a smart phone, table computer, notebook computer, and desktop computer (see Applicant’s specification as filed on August 8, 2018, paragraph [0045]); and any suitable computer usable or computer readable medium, like an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium (see Applicant’s specification as filed on August 8, 2018, paragraph [00256]).  These devices are generic computer devices which are old and well-known in the medical industry.
Therefore, Applicant’s disclosure shows that the computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; compartmentalized virtual assistant; one or more machine vision systems; one or more audio sensors; RGB imaging system; infrared imaging system; ultraviolet imaging system; laser imaging system; X-ray imaging system; SONAR imaging system; RADAR imaging system; and thermal imaging system, may be embodied by generic computer devices which are old and well-known in the medical industry.
- Regarding the step and feature of: “obtaining encounter information via a compartmentalized virtual assistant during a patient encounter”; “downloading and activating a first functionality module of the plurality of functionality modules”; “wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded”; and “downloading and activating a second functionality module of the plurality of functionality modules” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “obtaining encounter information via a compartmentalized virtual assistant during a patient encounter”; and “downloading and activating” the functionality modules, described in claims 1, 8, and 15, are similarly deemed to be well-understood, routine, and conventional activity in field of medical transcription generation, because they also represents mere collection and transmission of data over a network (i.e., collecting the encounter data and transmitting the downloaded functionality software over a network).
Thus, taken alone, the additional elements of claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 6, 7, 9, 13, 14, 16, 20, and 21 (which depend on claims 1, 8, and 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 6, 7, 9, 13, 14, 16, 20, and 21 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 2, 6, 7, 9, 13, 14, 16, 20, and 21 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1-4, 6-11, 13-18, 20, and 21 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Yuzefovich (Pub. No. US 2014/0050307); in view of:
- Nuance (YouTube video clip entitled "Nuance Healthcare Florence Workflow Concept with Samsung Smartwatch Demo English", retrieved from Internet: https://www.youtube.com/watch?v=I-NVD60oyn0, hereinafter referred to as Nuance;
- Polimeni (Pub. No. US 2015/0356250); and
- Carter et al. (Pub. No. US 2013/0325488).

Regarding claims 1, 8 and 15,
- Yuzefovich teaches:
		- a computer-implemented method for functionality module communication, executed on a computing device, comprising (as described in claim 1) (Yuzefovich, paragraph [0045], FIG. 7; Paragraph [0045] teaches an example method of operation that may include initiating an application on a mobile device (i.e., computer-implemented method that is executed on a computing device) to begin record audio spoken during a phone call at operation 704, transcribing the recorded audio into text at operation 706, and associating the text with a patient electronic medical record (EMR) at operation 708.):
		- a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (as described in claim 8) (Yuzefovich, paragraph [0049]; Paragraph [0049] teaches that the application may be coded in software in a computer language understood by the processor 820, and stored in a computer readable medium, such as, the memory 810 (i.e., a computer program product residing on a non-transitory computer readable medium).  Furthermore, a software module 830 may be another discrete entity that is part of the network entity 800, and which contains software instructions that may be executed by the processor 820 (i.e., a plurality of instructions stored on the non-transitory computer readable medium, which are executed by a processor).):
		- a computing system including a processor and memory configured to perform operations comprising (as described in claim 15) (Yuzefovich, paragraphs [0038] and [0049], FIGS. 6 and 8; Paragraph [0038] teaches that Figure 6 illustrates the call transcription processing system 600 (i.e., a computing system).  Paragraph [0049] teaches that Figure 8 illustrates a memory 810 and a processor 820 (i.e., the computing system includes a processor and a memory).):
- obtaining encounter information via a compartmentalized virtual assistant during a patient encounter (as described in claims 1, 8, and 15) (Yuzefovich, paragraphs [0026], [0027], and [0036], FIGS. 2A and 2B; Figure 2A and paragraph [0026] teach that a smart phone application allows doctor to record, transcribe, and link a patient’s telephone encounter to patient’s EMR (i.e., obtaining encounter information via a compartmentalized virtual assistant). Also, Figure 2B and paragraph [0027] teach that the doctor uses the smart phone application 250 to confirm pain, medication results, post-surgery recovery etc. during the patient’s telephone encounter (i.e., the encounter information is obtained during the patient encounter).  Paragraph [0036] teaches that the patient may initiate the application and call the doctor for consultation.  The consultation information is recorded, transcribed, and saved into patient’s electronic medical record, and billed accordingly.), wherein the compartmentalized virtual assistant includes a plurality of functionality modules (as described in claims 1, 8, and 15) (Yuzefovich, paragraphs [0022] and [0026], FIG. 2A; Paragraph [0022] teaches that the smart phone application (i.e., the compartmentalized virtual assistant) has multiple options/functions for the doctor to choose from such as “record call”, “transcribe call”, “add call to patient's EMR”, “bill for call”, etc. (i.e., the compartmentalized virtual assistant includes a plurality of functionality modules).  Figure 2A and paragraph [0026] teach example options/functions such as record/transcribe call, and add call to EMR for patient are shown on the smart phone application (i.e., a plurality of functionality modules).), wherein the encounter information includes audio encounter information (as described in claims 1, 8, and 15) (Yuzefovich, paragraph [0034]; Paragraph [0034] teaches that the encounter information includes audio (i.e., audio encounter information).), and wherein the compartmentalized virtual assistant verbally interacts with at least one of a patient and a medical professional as the encounter participant during a portion of the patient encounter (as described in claims 1, 8, and 15) (Yuzefovich, paragraph [0032]; Paragraph [0032] also teaches that the smart phone application provides the patient with automated instructions, such as requesting, name, date of birth, password, account number, social security number, age, etc. (i.e., the compartmentalized virtual assistant verbally interacts with a patient during the patient encounter).  Paragraph [0032] further teaches that [after connecting the doctor to the call], the recorded authorization segment may be played for the doctor (i.e., the compartmentalized virtual assistant verbally interacts with a medical professional during the patient encounter) who may then approve the authorization by pressing “1” or saying “yes”.);
- processing the audio encounter information to generate an encounter transcript derived from the audio encounter information (as described in claims 1, 8, and 15) (Yuzefovich, paragraphs [0023] and [0026]; FIGS. 1 and 2A; Figure 1 and paragraph [0023] teach that voice data during the patient’s telephone encounter is transcribed into transcriptions (i.e., processing the audio encounter information to generate an encounter transcript).  Further, Figure 2A and paragraph [0026] teach that the smartphone application has transcribing function.);
- processing at least the portion of the encounter transcript derived from the audio encounter information via the first functionality module of the plurality of functionality modules to generate a first result (as described in claims 1, 8, and 15) (Yuzefovich, paragraph [0023], FIG. 1; Figure 1 and paragraph [0023] teach that the transcribed encounter transcripts are automatically placed in the patient’s EMR records and stored for later retrieval (i.e., processing the encounter transcript).  The first result is the updated patient’s EMR (i.e., generating a first result).);
- providing the first result to the second functionality module of the plurality of functionality modules (as described in claims 1, 8, and 15); and processing the first result via the second functionality module to generate a second result (as described in claims 1, 8, and 15) (Yuzefovich, paragraph [0025] teaches that the transcription data has certain metadata so that the proper bill may be generated by billing application 150 (i.e., generating a second result).).
		- Yuzefovich does not explicitly teach a computer-implemented method, computer program product, and computer system, comprising:
- determining, by the compartmentalized virtual assistant, in at least a portion of the encounter transcript that one of a medication and a medical procedure is mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter (as described in claims 1, 8, and 15);
- downloading and activating a first functionality module of the plurality of functionality modules based upon, at least in part, the compartmentalized virtual assistant determining in at least the portion of the encounter transcript that one of the medication and the medical procedure is mentioned during the portion of the patient encounter (as described in claims 1, 8, and 15);
- wherein at least one of the plurality of functionality modules added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient (as described in claims 1, 8, and 15);
- wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded (as described in claims 1, 8, and 15);
- generating a first result by comparing one of the medication and the medical procedure identified from at least the portion of the encounter information with the medical coverage datasource, wherein the first result includes a list of medications and procedures covered by the medical insurance plan of the patient (as described in claims 1, 8, and 15);
- downloading and activating a second functionality module of the plurality of functionality modules based upon, at least in part, the first result (as described in claims 1, 8, and 15);
- wherein the second functionality module added and activated to the compartmentalized virtual assistant during the patient encounter includes an adverse medication datasource interaction functionality to determine whether the medication mentioned is adverse to another medication used by the patient (as described in claims 1, 8, and 15); and
- generating a second result by comparing the first result to an adverse medication datasource to determine whether the medication in the first result set is adverse to another medication used by the patient (as described in claims 1, 8, and 15).
- However, in analogous art of clinical decision support systems and methods, Nuance teaches a system and method, comprising:
- determining, by the compartmentalized virtual assistant, in at least a portion of the encounter transcript that one of a medication and a medical procedure is mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter (as described in claims 1, 8, and 15) (Nuance, see screen shots provided from Nuance YouTube video; The Nuance YouTube video shows that an encounter transcript was generated during a patient encounter.  In the video, the medication Lisinopril and the medical procedure repeat potassium was mentioned by the medical professional while verbally interacting with the virtual assistant, and the information was recorded by the virtual assistant (i.e., determining that a medication and medical procedure were mentioned by the patient or the medical professional while verbally interacting with the virtual assistant during the patient).  The Nuance YouTube video teaches that these features are beneficial for documenting and generating encounter transcripts more accurately.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support systems and methods at the time of the effective filing date of the claimed invention to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, to incorporate steps and features directed to identifying and recording medication and medical procedure information that is discussed during a patient encounter, as taught by Nuance, in order to more accurately document and generate an encounter transcript. See Nuance; see also MPEP § 2143 G. 
- Further, in analogous art of medical service systems and methods, Polimeni teaches a system and method, wherein:
		- at least one of the plurality of functionality modules added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient (Polimeni, paragraphs [0093] and [0094], FIGS. 5 and 9; Paragraph [0093] teaches that the medical records management system will access the user patient’s primary or secondary insurance carrier’s database of prescription drugs, via the insurance provider’s open RESTful application programming interface (i.e., the functionality modules include a medical coverage datasource interaction functionality).  This allows the application server to retrieve a list of “in-plan” prescription medications, via http, that correspond to the user patient’s insurance plan, as defined by their insurance information contained in the patient’s insurance plan. See Figures 5 and 9.  Paragraph [0094] teaches that application server will look-up the list of the user patient’s insurance coverage information and match to the list of “in-plan” prescription medications, in order to determine if the medication is covered by the user patient's plan (i.e., the medical coverage datasource is used to determine whether the medication is covered by a medical insurance plan of the patient). See Figures 5 and 9.);
	- generating a first result by comparing one of the medication and the medical procedure identified from at least the portion of the encounter information with the medical coverage datasource, wherein the first result includes a list of medications and procedures covered by the medical insurance plan of the patient (as described in claims 1, 8, and 15) (Polimeni, paragraphs [0093] and [0094]; After paragraphs [0093] and [0094] teach determining whether the medication is covered by the patient’s medical insurance plan, paragraph [0094] teaches that upon completion of these searches, a notification and posted in the user patient’s Notification area (i.e., generating a result of the medications that are covered by the patient’s medical insurance plan).  Paragraph [0093] teaches that the application server retrieves a list of “in-plan” medications, via http, that correspond to the user patient’s insurance plan, as defined by their insurance information contained in the patient’s insurance plan (i.e., the first result includes a list of medications and procedures that are covered by the medical insurance plan of the patient).);
	- the second functionality module added and activated to the compartmentalized virtual assistant during the patient encounter includes an adverse medication datasource interaction functionality to determine whether the medication mentioned is adverse to another medication used by the patient (as described in claims 1, 8, and 15) (Polimeni, paragraph [0090]; Paragraph [0090] teaches that the application will use the drug database as way to identify potential adverse reactions to medication being prescribed, and alert the necessary parties (i.e., the second functionality module includes an adverse medication datasource interaction functionality). FIG. 8c.  The physician prescribes medication for the user patient and enters the information into the physician's EMR system, which is external to the medical records and management system.  The user patient’s medical record containing the prescription information is sent to the medical records and management system as described earlier. FIGS. 8b, 8c and 8e.); and
- generating a second result by comparing the first result to an adverse medication datasource to determine whether the medication in the first result set is adverse to another medication used by the patient (as described in claims 1, 8, and 15) (Polimeni, paragraphs [0091] and [0092]; Paragraph [0091] teaches that upon successful receipt and the successful storage of the patient’s record of medications, the application server recognizes that this event has occurred and triggers a secondary process on the server.  The secondary process looks up the medication in the drug database containing the PDR data for the recent prescription and stored into the database.  When a match is found, additional information in the PDR identifies cautionary and advisory data regarding this medication (i.e., a result that compares the first result to an adverse medication datasource). FIG. 22 and FIG. 24.  Paragraph [0092] teaches that the process continues and additionally searches the database server for a match on the substance in order to alert the user patient of a potential adverse or allergic reaction (i.e., determining whether the medication in the first result set is adverse to another medication used by the patient). FIG. 8c.  Upon completion of these searches, if a potential adverse reaction is found, a notification is created and posted in the user patient’s notification list (i.e., generating the adverse mediation result). FIG. 17.  An alert is sent via email or text to all parties, such as the user patient, the user patient's physician and the user patient’s pharmacy (i.e., generating the adverse mediation result). Additionally, the notification is visible on the application user interface (i.e., generating the adverse mediation result).  Paragraphs [0092] and [0093] teach that these features are beneficial for identifying and notifying patients and their doctors of potential adverse medication reactions and medications that are in (i.e., covered by) the patient’s medical insurance plan.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service systems and methods at the time of the effective filing date of claimed invention to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of Nuance, to incorporate steps and features directed to identifying “in-plan” medications and any potential adverse medication reaction information, as taught by Polimeni, in order to notify patients and their doctors of potential adverse medication reactions and medications that are in (i.e., covered by) the patient’s medical insurance plan. See Polimeni, paragraphs [0092] and [0093]; see also MPEP § 2143 G.
	- Still further, in analogous art of medical service systems and methods, Carter teaches a system and method, comprising:
		- downloading and activating a first functionality module of the plurality of functionality modules based upon, at least in part, the compartmentalized virtual assistant determining in at least the portion of the encounter transcript that one of the medication and the medical procedure is mentioned during the portion of the patient encounter (as described in claims 1, 8, and 15); and downloading and activating a second functionality module of the plurality of functionality modules based upon, at least in part, the first result (as described in claims 1, 8, and 15) (Carter, paragraphs [0061] and [0063]; Paragraph [0061] teaches that the user request at step 320 may be the result of a physician referral, prescription or recommendation (e.g., primary care physician recommends that user get a colonoscopy, particular blood test(s), and/or other type of medical procedure/service, etc.) (i.e., the first result is related to a medication or a medical procedure that is mentioned).  Paragraph [0063] teaches that if the Cost MD™ application has not been previously downloaded to the user device 10, such downloading may occur at step 320 (i.e., downloading the first and second functionality modules based in part on a determination that a medication or a medical procedure was mentioned).  Pursuant to such downloading, executable software code associated with the Cost MD™ application is stored in memory 140 and may be executed by controller 120 in response to, for example, a user input entered via terminal 130 (i.e., activating the first and second functionality modules based at least in part on the first result).); and
		- wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned so that system resources are not unduly loaded (as described in claims 1, 8, and 15) (Carter, paragraphs [0002], [0039], and [0052]; Paragraph [0039] teaches that  if the health insurance application has not been previously downloaded to user device 10, such downloading may occur at step 311 (i.e., the medical coverage datasource interaction functionality has not been downloaded and activated prior to determining that a medication or a medical procedure is mentioned; however, the medical coverage datasource interaction functionality is downloaded and activated after the medication or the medical procedure is mentioned).  Pursuant to such downloading, executable software code associated with the health insurance application is stored in memory 140 and may be executed by controller 120 in response to, for example, a user input entered via terminal 130 (i.e., downloading and activating the medical coverage datasource interaction functionality after a medication or a medical procedure is mentioned).  For example, paragraph [0052] teaches that at step 315 the user receives a health care service from one or more individual health care providers, such as a colonoscopy procedure (i.e., the information mentioned is a medical procedure).  Paragraph [0002] teaches that these features are beneficial for providing users with cost information for health care services, which enables health care users to make more informed and cost-effective decisions regarding their use of health care services, and/or health care providers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service systems and methods at the time of the effective filing date of claimed invention to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance and Polimeni, to incorporate steps and features directed to downloading and installing a medical coverage application when a user is looking for information related to a recommended medication or medical procedure, as taught by Carter, in order to provide users with cost information for health care services, which enables health care users to make more informed and cost-effective decisions regarding their use of health care services, and/or health care providers. See Carter, paragraph [0002]; see also MPEP § 2143 G.

Regarding claims 2, 9, and 16,
	- The combination of: Yuzefovich, as modified in view of Nuance; Polimeni; and Carter, teach the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
	- Yuzefovich further teaches a method, non-transitory computer readable medium, and system, wherein obtaining information includes one or more of:
		- obtaining encounter information from a medical professional; obtaining encounter information from a patient; and obtaining encounter information from a third party (as described in claims 2, 9, and 16) (Yuzefovich, paragraph [0023]; Paragraph [0023] teaches that the doctor 125 may initiate a record call function 132 and/or transcription service to begin so that the voice data from the call is recorded and processed by a third party transcription service operating on a third party server 120 (i.e., recording and transcribing the patient’s and the doctor’s voice data from the call naturally means that the encounter information may come from both a medical professional and a patient).  The voice from the call may be recorded digitally and transferred as data messages which are transcribed and/or stored in the third party transcription service server 120.  The patient’s EMR information may be stored in a remote databank 140 and may be linked to the transcribed call so that the textual output of the call is automatically placed in the patient’s EMR records and stored for later retrieval via a patient EMR database record retrieval (i.e., obtaining encounter information from the medical professional and the patient).).
The motivations and rationales to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3, 10, and 17,
	- The combination of: Yuzefovich, as modified in view of Nuance; Polimeni; and Carter, teach the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 15 (which claim 17 depends on), as described above.
	- Yuzefovich further teaches a method, non-transitory computer readable medium, and system, wherein the encounter information includes one or more:
		- machine vision encounter information obtained via one or more machine vision systems (as described in claims 3, 10, and 17) (Yuzefovich, paragraphs [0029], [0033], and [0034]; Paragraph [0029] teaches that the user interface 300 may be a web-based application interface 302 that provides access to previously recorded voice calls and/or video calls for a particular user profile 316 (i.e., the encounter includes recording machine vision encounter information).  Paragraph [0033] teaches that the content of the call may be immediately recorded 424 and transferred to the third party transcription service where the audio, video, etc., is received, recorded, stored in memory, and which may be transcribed for other purposes (i.e., obtaining the patient encounter information includes obtaining machine vision encounter information).  Paragraph [0034] teaches that the call may also include video from a video phone application (i.e., obtaining the machine vision encounter information from one or more machine vision systems), images taken and shared during the call, text messages (SMS messages) shared during or contemporaneous with the call and/or written comments in a comment box offered by the application during or after the call has finished.); and
		- audio encounter information obtained via one or more audio sensors (as described in claims 3, 10, and 17) (Yuzefovich, paragraphs [0029], [0033], and [0034]; Paragraph [0029] teaches that the user interface 300 may be a web-based application interface 302 that provides access to previously recorded voice calls and/or video calls for a particular user profile 316 (i.e., the encounter includes recording audio encounter information).  Paragraph [0033] teaches that the content of the call may be immediately recorded 424 and transferred to the third party transcription service where the audio, video, etc., is received, recorded, stored in memory, and which may be transcribed for other purposes (i.e., obtaining the patient encounter information includes obtaining audio encounter information).  Paragraph [0035] teaches that the doctor may initiate the application and select whether to perform a phone consultation (i.e., obtaining the audio encounter information from one or more audio sensors) or a video consultation.).
The motivations and rationales to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 6, 13, and 20,
	- The combination of: Yuzefovich, as modified in view of Nuance; Polimeni; and Carter, teach the limitations of: claim 1 (which claim 6 depends on); claim 8 (which claim 13 depends on); and claim 15 (which claim 20 depends on), as described above.
	- Yuzefovich further teaches a method, non-transitory computer readable medium, and system, further comprising:
		- processing at least the portion of the encounter transcript derived from the audio encounter information to populate at least a portion of a medical record associated with the patient encounter (as described in claims 6, 13, and 20) (Yuzefovich, paragraph [0023]; Paragraph [0023] teaches that the doctor 125 may initiate a record call function 132 and/or transcription service to begin so that the voice data from the call is recorded and processed by a third party transcription service operating on a third party server 120.  The voice from the call may be recorded digitally and transferred as data messages which are transcribed and/or stored in the third party transcription service server 120 (i.e., processing at least a portion of the audio encounter to generate an encounter transcript).  The patient’s EMR information may be stored in a remote databank 140 and may be linked to the transcribed call so that the textual output of the call is automatically placed in the patient’s EMR records and stored for later retrieval via a patient EMR database record retrieval (i.e., processing at least a portion of the encounter transcript derived from the audio encounter information to populate at least a portion of the medical record associated with the patient encounter).).
The motivations and rationales to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 7, 14, and 21,
	- The combination of: Yuzefovich, as modified in view of Nuance; Polimeni; and Carter, teach the limitations of: claim 1 (which claim 7 depends on); claim 8 (which claim 14 depends on); and claim 15 (which claim 21 depends on), as described above.
	- Yuzefovich further teaches a method, non-transitory computer readable medium, and system, wherein:
		- obtaining encounter information via a compartmentalized virtual assistant during a patient encounter includes: audibly obtaining encounter information via the compartmentalized visual assistant during the patient encounter (as described in claims 7, 14, and 21) (Yuzefovich, paragraph [0023]; Paragraph [0023] teaches that the doctor 125 may initiate a record call function 132 and/or transcription service to begin so that the voice data from the call is recorded and processed by a third party transcription service operating on a third party server 120 (i.e., audibly obtaining encounter information during the patient encounter).  The voice from the call may be recorded digitally and transferred as data messages which are transcribed and/or stored in the third party transcription service server 120 (i.e., this disclosure also teaches “audibly obtaining encounter information during the patient encounter”).  The patient’s EMR information may be stored in a remote databank 140 and may be linked to the transcribed call so that the textual output of the call is automatically placed in the patient’s EMR records and stored for later retrieval via a patient EMR database record retrieval (i.e., this disclosure also teaches “audibly obtaining encounter information during the patient encounter”).).
The motivations and rationales to modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Yuzefovich (Pub. No. US 2014/0050307), as modified in view of: Nuance (YouTube video clip entitled "Nuance Healthcare Florence Workflow Concept with Samsung Smartwatch Demo English", retrieved from Internet: https://www.youtube.com/watch?v=I-NVD60oyn0, hereinafter referred to as Nuance; Polimeni (Pub. No. US 2015/0356250); and Carter et al. (Pub. No. US 2013/0325488), as applied to claims 3, 10, and 17 above, and further in view of:
- Daon (Pub. No. US 2015/0182296).

Regarding claims 4, 11, and 18,
	- The combination of: Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, teaches the limitations of: claim 3 (which claim 4 depends on); claim 10 (which claim 11 depends on); and claim 17 (which claim 18 depends on), as described above.
	- The combination of: Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, does not explicitly teach a method and system, wherein:
		- the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18).
	- However, in analogous art of medical information documentation systems and methods, Daon teaches a method and system, wherein:
- the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18) (Daon, paragraphs [0075] and [0084]; Paragraph [0084] teaches that the combination of the location and orientation information from tracking marker 504 and 3D-located and oriented live X-ray images from X-ray imaging sensor 510 (i.e., the one or more machine vision systems includes an X-ray imaging system).  Paragraph [0084] teaches that this feature is beneficial for continuously updating a 3D-based rendering of a surgical site on a monitor or display system, which assists a surgical procedure.  Examiner notes that paragraph [0075] also teaches that the sensor 610 may be, for example, a camera, infrared sensing device (i.e., the one or more machine vision systems includes an infrared imaging system), or RADAR (i.e., the one or more machine vision systems includes a RADAR imaging system).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation at the time of the effective filing date of the claimed invention to further modify the call transcription processing method, non-transitory computer readable medium, and system taught by Yuzefovich, as modified in view of: Nuance; Polimeni; and Carter, to incorporate a step and feature directed to using an X-ray imaging sensor to document a surgical procedure, as taught by Daon, in order to continuously update a 3D-based rendering of a surgical site on a monitor or display system, which assists a surgical procedure. See Daon, paragraph [0084]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Ragusa (Pub. No. US 2013/0138457):  Ragusa discloses a system and method capable of transcribing voice data associated with a medical procedure and creating an associated record (i.e., similar to the limitation directed to “generating an encounter transcript derived from the audio encounter information”, described in claims 1, 8, and 15). See Ragusa, paragraph [0008].  Paragraph [0009] discloses that a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter (i.e., similar to the limitation directed to “the encounter information includes one or more of: machine vision encounter information obtained via one or more machine vision systems”, described in claims 3, 10, and 17), transforms the voice signals into audio data files, and uploads the audio data files to a server-based platform.  Paragraph [0009] further discloses that a speech recognition software module digitally transcribes the audio data file into text.  A text processing module extracts and organizes relevant clinical data based on keywords, key phrases, various patterns of words and phrases, and associated question/answer analysis (i.e., similar to the limitation directed to “generating an encounter transcript derived from the audio encounter information”, described in claims 1, 8, and 15).
- Johnson (Pub. No. US 2014/0288968):  Johnson discloses a system and method for patient medical procedures. See Johnson, paragraph [0009].  Paragraph [0041] discloses that the documentation system documents the entire process [a medical procedure] with a local camera control device of the system (i.e., similar to the limitation directed to “the encounter information includes one or more of: machine vision encounter information obtained via one or more machine vision systems”, described in claims 3, 10, and 17).  Paragraph [0027] discloses that the types of patient that necessitate documenting include patient movement, especially movements outside the prescribed bounds, the presence or absence of persons in a patient room, medical procedures, therapy, housekeeping, counseling and consultations (i.e., medical encounters).  Typically, documentation is in the form of written or audio records that are transcribed into the patient’s records (i.e., similar to the limitation directed to “generating an encounter transcript derived from the audio encounter information”, described in claims 1, 8, and 15).  Paragraph [0032] discloses that the types of data that is documented with the documentation system and process includes comments by the HC professional made before, during or after the procedure (i.e., similar to the limitation directed to the “obtaining encounter information includes one or more of: obtaining encounter information from a medical professional; obtaining encounter information from a patient; and obtaining encounter information from a third party”, described in claims 2, 9, and 16) and even a separate audio tract by the HC professional to be transcribed into the medical record (as opposed to, or in addition to, the current practice of the HC professional creating a separate audio tape from the written patient record that is later transcribed into a formal medical record).
- Gallopyn et al. (Pub. No. US 2014/0249830):  Gallopyn discloses a virtual medical assistant that use speech recognition and other functionalities to support clinical documentation. See Gallopyn, paragraph [0001].  Paragraphs [0015] and [0067] disclose that the virtual medical assistant is implemented to assist a medical professional in ordering an orderable item (e.g., a medication, a procedure, lab results, a diagnostic test, a referral, a consultation, etc.), identifying conflicts, accessing and displaying patient information, capturing dictation corresponding to a patient encounter, updating an electronic medical record (EMR) of a patient, scheduling a patient visit, obtaining medical information, etc.  Paragraph [0114] discloses that the virtual medical assistant may merely receive the audio and transfer the audio to another system, e.g., a system that archives audio dictation for transcription either by a transcriptionist or by an offline batch automatic recognition system.
- Brown et al. (Pub. No. US 2014/0337048):  Brown discloses a virtual healthcare assistant that uses speech recognition and other functionalities to support a patient in fulfilling their healthcare needs. See Brown, paragraphs [0011] and [0035].  Paragraph [0014] discloses that the virtual healthcare assistant may help with essentially any healthcare task, including maintaining lab values, electronic health records, and patient health records; submitting insurance claims and understanding insurance coverage eligibility; presenting clinical guidelines, research, and medical information; explaining sophisticated topics like drug interactions, medication administration, disease diagnoses and doctor recommendations; and assisting general processes such as pharmacy refills, hospital check-in and discharge, and doctor office visits.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571)272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450




/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686